UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-31898 PINNACLE AIRLINES CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 03-0376558 (I.R.S. Employer Identification No.) 1689 Nonconnah Blvd, Suite 111 Memphis, Tennessee (Address of principal executive offices) (Zip Code) 901-348-4100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of August 1, 2011, 19,108,665 shares of common stock were outstanding. Table of Contents Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Operations (Unaudited)***** 3 Condensed Consolidated Balance Sheets (Unaudited)***** 4 Condensed Consolidated Statements of Cash Flows (Unaudited)***** 5 Notes to Condensed Consolidated Financial Statements (Unaudited) ***** 6 Item 2.Management’s Discussion and Analysis of Results of Operations and Financial Condition 13 Item 3.Quantitative and Qualitative Disclosures about Market Risk***** 22 Item 4.Controls and Procedures***** 22 Part II.Other Information Item 1.Legal Proceedings***** 23 Item 1A.Risk Factors***** 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds***** 23 Item 3.Defaults Upon Senior Securities***** 23 Item 4.Removed and Reserved***** 23 Item 5.Other Information***** 23 Item 6.Exhibits***** 24 2 Part 1.Financial Information Item 1.Financial Statements Pinnacle Airlines Corp. Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Operating revenues Regional airline services $ Other Total operating revenues Operating expenses Salaries, wages and benefits Aircraft rentals Ground handling services Aircraft maintenance, materials and repairs Other rentals and landing fees Aircraft fuel Commissions and passenger related expense Depreciation and amortization Integration, severance, and contract implementation expenses - - Other Total operating expenses Operating income Nonoperating (expense) income Interest expense, net ) Miscellaneous income (expense), net ) ) Total nonoperating expense ) (Loss) income before income taxes ) ) Income tax (expense) benefit ) ) ) Net (loss) income $ ) $ $ ) $ Basic (loss) earnings per share $ ) $ $ ) $ Diluted (loss) earnings per share $ ) $ $ ) $ Shares used in computing basic (loss) earnings per share Shares used in computing diluted (loss) earnings per share The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Pinnacle Airlines Corp. Condensed Consolidated Balance Sheets (in thousands, except share data) June 30, 2011 December 31, 2010 (Unaudited) Assets Current assets Cash and cash equivalents $ $ Restricted cash Receivables, net Spare parts and supplies, net Prepaid expenses and other assets Deferred income taxes, net of allowance Income taxes receivable Total current assets Property and equipment Flight equipment Aircraft pre-delivery payments Other property and equipment Less accumulated depreciation ) ) Net property and equipment Investments Other assets, primarily insurance receivables Debt issuance costs, net Goodwill Intangible assets, net Total assets $ $ Liabilities and stockholders’ equity Current liabilities Current maturities of long-term debt $ $ Pre-delivery payment facility - Accounts payable Deferred revenue Accrued expenses and other current liabilities Total current liabilities Long-term debt, less current maturities Deferred revenue, net of current portion Deferred income taxes, net of allowance Other liabilities Commitments and contingencies Stockholders’ equity Common stock, $0.01 par value; 40,000,000 shares authorized; 23,635,425 and 23,145,908 shares issued in 2011 and 2010, respectively Treasury stock, at cost, 4,585,670 and 4,493,327 shares in 2011 and 2010, respectively ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Pinnacle Airlines Corp. Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Six Months Ended June 30, Operating activities Net (loss) income $ ) $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Recognition of deferred revenue ) ) Other Changes in operating assets and liabilities: Receivables ) Prepaid expenses and other assets ) ) Spare parts and supplies ) ) Income taxes receivable (8
